59DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 8-12) along with generic claims 1-7 in the reply filed on 10/10/2022 is acknowledged. Therefore claims 1-12 are presently pending for prosecution in a first action on the merits.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on10/10/2022.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/21/2018 has been considered and placed of record. An initialed copy is attached herewith.
Specification
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  claim 1 recites the limitations of: “…and  one or more processing devices configured to execute program instructions to switch from using a first battery charging profile to using a second battery charging profile to recharge the rechargeable battery in response to: detecting a discharge current from the one or more battery cells while the IHS is coupled to the external power source and/or determining that the discharge current is a short term supplemental power event” because it is unclear for the use of “and/or” language renders the claim indefinite as it is not clear if what follows “and/or” is included or excluded in the claim. 
The same analysis applies to claim 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations of: “…and  one or more processing devices configured to execute program instructions to switch from using a first battery charging profile to using a second battery charging profile to recharge the rechargeable battery in response to: detecting a discharge current from the one or more battery cells while the IHS is coupled to the external power source and/or determining that the discharge current is a short term supplemental power event” because it is unclear for the use of “and/or” language renders the claim indefinite as it is not clear if what follows “and/or” is included or excluded in the claim.
Claims 2-7 depend directly from claim 1 and thus they inherit the same deficiencies and are rejected for the same reasons.
Claim 8 recites the limitations of: “…determining whether or not the IHS is coupled to an external power source; and  switching from using a first battery charging profile to using a second battery charging profile to recharge the rechargeable battery in response to:  detecting the discharge current while the IHS is coupled to the external power source and/or determining that the discharge current is a short term supplemental power event”, because it is unclear for the use of “and/or” language renders the claim indefinite as it is not clear if what follows “and/or” is included or excluded in the claim.
Claims 9-12 depend directly from claim 8 and thus they inherit the same deficiencies and are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,5-8,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., (Chang) US 2016/0172719.
Regarding claims 1 and 8: Chang at least discloses and shows in Figs. 1-4:  An information handling system (IHS)(200), comprising: a rechargeable battery(265)(see ¶[0016]) including one or more battery cells(note- smart battery pack 265 includes one or more rechargeable batteries; see ¶[0016]);  a battery charger and power circuit(260) coupled to receive current from an external power source(AC mains 250) and coupled to supply a charge current to the one or more battery cells(265) for recharging the rechargeable battery in accordance with a battery charging profile when the HIS(200) is coupled to the external power source(AC mains 250)(note- As shown AC adapter 255 is removably coupled to, and separable from, battery charger/power circuit 260 of information handling system 200 at mating interconnection terminals 290 and 292 in order to provide information handling system 200 with a source of DC power to supplement DC power provided by battery cells of a battery system in the form of smart battery pack 265; see ¶[0016]); and  one or more processing devices(205,280, BMU 266)(see ¶[0018],[0023] and [0034]) configured to execute program instructions to switch from using a first battery charging profile(over-voltage condition; see ¶[0020]) to using a second battery charging profile(under-voltage or over-discharge condition; see ¶[0020]) to recharge the rechargeable battery(265) in response to: detecting a discharge current from the one or more battery cells while the IHS(200) is coupled to the external power source(AC mains 250) and/or determining that the discharge current is a short term supplemental power event(see ¶[0019],[0031]-[0032]).
Regarding claims 5 and 12, Chang discloses all the claimed invention as set forth and discussed above in claims 1 and 8 respectively. Chang further discloses, wherein the one or more processing devices(see ¶[0021],[0023]) are further configured to execute program instructions to: monitor one or more characteristics of the rechargeable battery(265); detect a discharge current from the one or more battery cells; determine if the discharge current is a short term supplemental power event based, at least in part, on the one or more characteristics; and utilize the first battery charging profile to recharge the rechargeable battery if the discharge current is not a short term supplemental power event(see [0019],[0034]).
Regarding claim 6, Chang discloses, wherein the one or more processing devices comprise one or more of a host processor(205) of the HIS(200), an embedded controller(EC 280) of the HIS(200) and a battery management unit (BMU)(BMU 266) of the rechargeable battery(265)(¶[0034]).
Regarding claim 7, Chang discloses, further comprising a non- volatile computer readable memory(215) configured to store boot firmware, wherein the program instructions executed by the one or more processing devices(205,280,266)) comprise a runtime service of the boot firmware(see ¶[0021],[0034]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3,10 are rejected under 35 U.S.C. 103 as being obvious over Chang et al., (Chang) US 2016/0172719.
Regarding claims 3 and 10, Chang discloses all the claimed invention as set forth and discussed above in claims 1 and 8 respectively except for the limitations of,  “wherein the second charge termination threshold is less than or equal to the first recharge threshold”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the second charge termination threshold be less than or equal to the first recharge threshold, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Moreover, when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious. A patent claim can also be proved obvious by showing that the claimed combination of elements was “obvious to try,” particularly when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions such that a POSITA would have had good reason to pursue the known options within his or her technical grasp.
Allowable Subject Matter
Claims 2,4,9, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        October 31, 2022